DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Morabito on 2/10/2022.
The application has been amended as follows: 

Claims 1-5 and 14-20 are canceled by this Examiner’s Amendment.

6. (Currently Amended) A method of creating a jewelry article that can project an image, comprising: 
creating a two-dimensional phase-mask, comprising converting an image to a non-binary phase mask, converting the non-binary phase mask to a physical phase mask, wherein the physical phase mask is the two-dimensional phase mask; 
etching the two-dimensional phase mask on a decorative element; 
securing the decorative element within a frame; 
interact with the decorative element, whereby an image is projected on to a surface.

10. (Currently Amended) The method of creating a jewelry article of claim 6, wherein the image is reflected about a point of symmetry to create a symmetrical image prior to converting the image to a non-binary phase mask.

Allowable Subject Matter
Claims 6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, Mossberg teaches a method for etching of a gemstone as cited in the 6/4/2021 Non-Final Rejection, but is silent concerning a method of creating a jewelry article that can project an image: creating a two-dimensional phase-mask, comprising converting an image to a non-binary phase mask, converting the non-binary phase mask to a physical phase mask, wherein the physical phase mask is the two-dimensional phase mask. Applicant’s Remarks highlight the distinctions between the color dispersion of Mossberg’s method and the image projection by the instant claim (p. 7-8).
In re 8-11, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872